NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINE BAKER,                                No. 15-17020

                Plaintiff-Appellant,            D.C. No. 3:13-cv-08169-SPL

 v.
                                                MEMORANDUM*
MIDLAND FUNDING, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Christine Baker appeals pro se from the district court’s summary judgment

and dismissal orders in her action alleging claims under the Fair Credit Reporting

Act (“FCRA”) and the Fair Debt Collection Practices Act (“FDCPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Gorman v. Wolpoff &



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Abramson, LLP, 584 F.3d 1147 (9th Cir. 2009) (summary judgment); Underwood

Cotton Co. v. Hyundai Merch. Marine (Am.), Inc., 288 F.3d 405, 407 (9th Cir.

2002) (judgment on the pleadings based on statute of limitations). We affirm in

part, reverse in part, vacate in part, and remand.

      The district court properly granted summary judgment for Equifax

Information Services LLC (“Equifax”) on Baker’s FCRA claims under 15 U.S.C.

§§ 1681e and 1681i because Baker failed to raise a genuine dispute of material fact

as to whether Equifax’s procedures in assuring the accuracy of information

reported to it were unreasonable. See id. § 1681i(a)(1) (setting forth

reinvestigation requirements when a consumer disputes the accuracy of

information in her file with a consumer reporting agency); Guimond v. Trans

Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (“Liability under

§ 1681e(b) is predicated on the reasonableness of the credit reporting agency’s

procedures in obtaining credit information.”).

      The district court properly granted summary judgment for Equifax on

Baker’s FCRA claim that she was entitled to a free credit report under 15 U.S.C.

§ 1681j because Baker failed to raise a genuine dispute of material fact as to

whether she “furnish[ed] proper identification.” 15 U.S.C. § 1681h(a)(1) (“A

consumer reporting agency shall require, as a condition of making the disclosures

required under section 1681g of this title, that the consumer furnish proper


                                           2                                     15-17020
identification.”); see id. § 1681g (disclosures to consumers); id. § 1681j(a)(1)(A)

(consumer reporting agencies shall make all disclosures pursuant to § 1681g

annually as requested and without charge).

      The district court properly granted summary judgment for defendants

Midland Funding, LLC and Midland Credit Management, Inc. (“Midland

defendants”) on Baker’s claims under 15 U.S.C. § 1681s-2 because Baker failed to

raise a genuine dispute of material fact as to whether the high credit amount and

current balance, as reported by Midland, were inaccurate. See Gorman, 584 F.3d

at 1154 (setting forth responsibilities of furnishers of information to consumer

reporting agencies).

      However, the district court erred in granting summary judgment on Baker’s

claim under § 1681s-2 based on the reported date of first delinquency because

Baker raised a genuine dispute of material fact as to whether the Midland

defendants reported inaccurate information. See id. at 1154. Baker declared that

the statements in her separate statement were true, and that she became delinquent

on one of her accounts in June 2008. Baker has personal knowledge of when her

account became delinquent. We reverse summary judgment for the Midland

defendants on Baker’s claim under § 1681s-2 based on the accuracy of the date of

first delinquency, and remand for further proceedings.

      The district court entered judgment for the Midland defendants and


                                          3                                   15-17020
defendants Bursey & Associates, P.C., Bursey, LeRoy, Derrick, and Scalese on

Baker’s FDCPA claims because it concluded that they were time-barred based on

the date of filing of a state court collection action, and that defendants’ litigation

conduct in the state court collection action “did not constitute separate violations of

the FDCPA that extend the statute of limitations beyond the filing date.” However,

the district court did not have the benefit of our recent decision in Lyons v. Michael

& Associates, 824 F.3d 1169, 1173 (9th Cir. 2016), which held that the discovery

rule applies to statutes of limitations where the alleged FDCPA violation is the

filing of a collection lawsuit. Moreover, Baker’s FDCPA claims based on

defendants’ litigation conduct in the state court collection action may constitute

separate violations of the FDCPA. See McCollough v. Johnson, Rodenburg &

Lauinger, LLC, 637 F.3d 939, 950 (9th Cir. 2011) (FDCPA includes litigation

activities). We vacate the judgment for further proceedings on Baker’s FDCPA

claims.

      The district court did not abuse its discretion in denying Baker’s motion to

amend her complaint after the deadline set forth in the pretrial scheduling order

because Baker failed to establish “good cause.” Johnson v. Mammoth Recreations,

Inc., 975 F.2d 604, 607, 609-10 (9th Cir. 1992) (setting forth standard of review

and the “good cause” requirement to modify a scheduling order).

      The district court did not abuse its discretion in denying Baker’s motion for


                                            4                                     15-17020
a discovery extension because Baker failed to establish good cause, or that she was

prejudiced by the denial. See id.; see also Hallett v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (“[B]road discretion is vested in the trial court to permit or deny

discovery, and its decision to deny discovery will not be disturbed except upon the

clearest showing that denial of discovery results in actual and substantial prejudice

to the complaining litigant.” (citation and internal quotation marks omitted)).

      In sum, we reverse summary judgment for the Midland defendants on

Baker’s § 1681s-2 claim based on the accuracy of the date of first delinquency.

We vacate the judgment on Baker’s FDCPA claims against the Midland defendants

and defendants Bursey & Associates, P.C., Bursey, LeRoy, Derrick, and Scalese.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, VACATED in part, and

REMANDED.




                                          5                                    15-17020